DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 3, 4, 11-17, 18, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 18 of U.S. Patent No. 10834667 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the omission of an element, e.g. “incorporating claims 1, 2, 3, 4 into claim 1; claims 11, 12, 13-17 into claim 10; and also incorporating claims 18, 19, 20 into claim 18 of U.S. Patent No. 10834667 B2, we obtain exactly the same claims of the present application”, they are similar in scope…, and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu. 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 8, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (Pub. No:US 20170064702 A1) in view of Zhang et al (Pub. No:US 20160381589 A1).
Regarding claim 1,  Li et al discloses a system (fig. 1, fig. 11), comprising: a processor (processor 1105 in figure 11: in addition, the apparatus may include a processor, memory in electronic communication with the processor to identify a first subband in an unlicensed radio frequency spectrum band; paragraph 0007, 0079); and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (paragraph 0007), comprising: determining (a wireless device may determine the accessibility of a reserved subband by evaluating the enhanced  self-clear-to send (self-CTS) responsible for the reservation; paragraph 0042) that a first subband (identifying a first subband) and a second subband (the wireless device may identify a second subband in the unlicensed radio frequency spectrum band used to communicate data traffic; the first subband and the second subband may be different; the two subbands may be contiguous or discontiguous in the frequency spectrum; paragraph 0037-0038) are idle (a wireless device may send a message requesting use of an idle subband to other wireless devices; furthermore, the STA 115 A may determine or verify the 
However, Li et al does not specifically disclose the features of eliminating first parts of the first subband; eliminating second parts of the second subband; and in response to determining that the energy is below a threshold value, performing a scanning procedure on the modified subband. 
On the other hand, Zhang et al, from the same field of endeavor, discloses the steps of eliminating first parts of the first subband; eliminating second parts of the second subband (read as: the UE 115 may determine if first reference signals are received over one or more of the plurality of carriers according to a DRS configuration, where the first reference signals are 
Regarding claim 2, Li et al as modified discloses a system (fig. 1, fig. 11), wherein a first channel formed at the first subband (identifying a first subband) comprises a first guard band (STA 115-a may perform certain channel access procedures to gain transmission opportunities over the bands; paragraph 0043, 0049).
 Regarding claim 3, Li et al as modified discloses a system (fig. 1, fig. 11), wherein a second channel formed at the second subband comprises a second guard band (the wireless 
Regarding claim 4, Li et al as modified discloses a system (fig. 1, fig. 11), wherein the first guard band is adjacent to the second guard band (the transmission opportunities 415-a, 415-b, 415-c and 415-d may be adjacent in time; it means that the first subband and the second subband are adjacent ; paragraph 0072-0073).
Regarding claim 5, Li et al as modified discloses a system (fig. 1, fig. 11), wherein the first guard band is allocated a first frequency bandwidth (paragraph 0005, 0043) and the second guard band is allocated a second frequency bandwidth (paragraph 0062, 0067). 
	Regarding claim 9, Li et al as modified discloses a system (fig. 1, fig. 11), wherein the performing of the scanning procedure further comprises determining (a wireless device may determine the accessibility of a reserved subband by evaluating the enhanced  self-clear-to send (self-CTS) responsible for the reservation; paragraph 0042) that the first subband and the second subband are available for transmission (paragraph 0037-0038); and wherein the operations further comprise transmitting an indication to notify a receiver that the first subband and the second subband are available for transmission for a first period of time (paragraph 0005, 0043). 
	Regarding claim 11, Li et al discloses a method (fig. 1, fig. 11), comprising: determining (a wireless device may determine the accessibility of a reserved subband by evaluating the enhanced  self-clear-to send (self-CTS) responsible for the reservation; paragraph 0042) by  equipment comprising a processor (processor 1105 in figure 11: in addition, the apparatus may include a processor, memory in electronic communication with the processor to identify a first subband in an unlicensed radio frequency spectrum band; paragraph 0007, 0079), that a first subband (identifying a first subband) and a second subband (the wireless device may identify a 
However, Li et al does not specifically disclose the features of eliminating first parts of the first subband; eliminating second parts of the second subband; and based on the energy being detected to be below a threshold value, performing, by the equipment, a scanning procedure on the combined subband.  
On the other hand, Zhang et al, from the same field of endeavor, discloses the steps of eliminating first parts of the first subband; eliminating second parts of the second subband (read 
	Regarding claim 12, Li et al as modified discloses a method (fig. 1, fig. 11), further comprising determining, by the equipment. that the first subband and the second subband are 
Regarding claim 13, Li et al as modified discloses a method (fig. 1, fig. 11), 
wherein the first subband comprises a first guard band (STA 115-a may perform certain channel access procedures to gain transmission opportunities over the bands; paragraph 0043, 0049). 
	Regarding claim 14, Li et al as modified discloses a method (fig. 1, fig. 11),
 wherein a first channel formed at the first subband comprises the first guard band (STA 115-a may perform certain channel access procedures to gain transmission opportunities over the bands; paragraph 0043, 0049).
Regarding claim 15, Li et al as modified discloses a method (fig. 1, fig. 11), wherein the second subband comprises a second guard band (the wireless device may identify a second subband in the unlicensed radio frequency spectrum band used to communicate data traffic; paragraph 0072).
Regarding claim 16, Li et al as modified discloses a method (fig. 1, fig. 11), wherein a second channel formed at the first subband comprises the second guard band (the wireless device may identify a second subband in the unlicensed radio frequency spectrum band used to communicate data traffic; paragraph 0072).
	 Regarding claim 17, Li et al as modified discloses a method (fig. 1, fig. 11), , wherein the first guard band and the second guard band are adjacent (the transmission opportunities 415-a, 415-b, 415-c and 415-d may be adjacent in time; it means that the first subband and the second subband are adjacent ; paragraph 0072-0073).  
	Regarding claim 18,  Li et al discloses a machine-readable storage medium (fig. 1, fig. 11), comprising executable instructions that, when executed by a processor, facilitate 
However, Li et al does not specifically disclose the features of eliminating first parts of the first subband; eliminating second parts of the second subband; and determining that the 
On the other hand, Zhang et al, from the same field of endeavor, discloses the steps of eliminating first parts of the first subband; eliminating second parts of the second subband (read as: the UE 115 may determine if first reference signals are received over one or more of the plurality of carriers according to a DRS configuration, where the first reference signals are associated with respective first transmit power levels; If there are no carriers available after the LBT procedure, base station 105 may then continue to contend for carriers to transmit on using the LBT procedure; paragraph 0075, 0129-0131); and in response to determining (determine whether a carrier of the shared radio frequency spectrum band is available; paragraph 0109, 0127) that the energy is below a threshold value (the receiver may apply thresholds in determining the number of carriers used by the transmitter in a particular transmission opportunity; paragraph 0090), performing a scanning procedure on the modified subband ; paragraph 0037, 0037). Note that two carriers may be detected when the received power for reference signals during transmission opportunity 415-a is greater than a first threshold and less than a second threshold, where the first and second thresholds may be determined from the received power level (paragraph 0090-0091). It is considered that Zhang et al teaches the features of eliminating first parts of the first subband; eliminating second parts of the second subband; and in response to determining that the energy is below a threshold value, performing a scanning procedure on the modified subband. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Zhang to the communication system of Li in order to provide a method for transmitting on multiple carriers of a shared radio frequency spectrum band.

  Regarding claim 20, Li et al as modified discloses a machine-readable storage medium (fig. 1, fig. 11), comprising executable instructions that, when executed by a processor, facilitate performance of operations (paragraph 0007), wherein the second subband comprises a second guard band, and wherein a second channel formed at the first subband comprises the second guard band (the wireless device may identify a second subband in the unlicensed radio frequency spectrum band used to communicate data traffic; paragraph 0072).

Claims 6, 7, 8, are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (Pub. No:US 20170064702 A1) in view of Zhang et al (Pub. No:US 20160381589 A1) as applied to claim above, and further in view of Luo et al (Pub. No:US 20150245232 A1).
Regarding claims 6, 7, 8, Li and Zhang disclose everything claimed as explained above except the features of eliminating the first parts of the first guard band and the second parts of the second guard band comprises reallocating a portion of frequency associated with the first guard band and the second guard band to user channel data. 
However, Luo et al discloses the features of eliminating (eliminate ambiguity in channel state information reporting may include receiving a service via a component carrier; lessening or removing ambiguity from channel state information; paragraph 0044, 0100) the first parts of the .
Claim 10, is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (Pub. No:US 20170064702 A1) in view of Zhang et al (Pub. No:US 20160381589 A1) as applied to claims 1, 11 above, and further in view of Khan et al (Pub. No:US 20080049708 A1).
Regarding claim 10, Li and Zhang disclose everything claimed as explained above except the features of transmitting data selected from a first data group using frequency allocated to the first parts of the first guard band and the second parts of the second guard band 
However, Khan et al discloses the features of transmitting (transmitting a random access request using the random access frequency subband in a first designated position of a designated subframe; paragraph 0008) data selected from a first data group using frequency allocated to the first parts of the first guard band (transmitted on guard subcarriers) and the second parts of the second guard band (paragraph 0036, 0042). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Khang to the modified system of Zhang and Li in order to provide a method for random access that includes allocating first and second random access frequency subbands from a plurality of random access orthogonal subbands to first and second subdivisions in a wireless communication network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU MILORD
Examiner
Art Unit 2641